DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 12/29/2020. Claims 1-17 are pending and have been considered below.

Claim Objections
Claim 2, 3, 7, 12 and 16 are objected to because of the following informalities: Claim 2 recites “the one or multiple image sensors” in line 2 [independent claim 1 has “one or more” language]; therefore, claim 2 language should be change to “the one or more image sensors” for consistency.
In claim 3 line 3, replace “can be” between -data- and -forwarded- with “is”.
In claim 7 line 3, replace “can be” between -cameras- and -actuated- with “are”.
In claim 12 line 2, replace “can be” between -position- and -communicated- with “is”.
The claims in a patent application should have a preamble with a transitional phrase, for example: "comprising", “including” or "consisting of' with a colon (:) at the end; and the body of the claim with separated limitations/elements. 
Accordingly, claims 1 and 16 are objected and suggested to be in this/following form:
Claim 1:
“1. A system for central control of one or more cranes, including:
at least one crane and at least one central control station, 
wherein the crane includes one or more image sensors for observing a picked-up load, at least part of the crane surroundings and at least part of the crane structure; 
the crane is connected to the control station via at least one bidirectional communication link for the transmission of the image sensor data, 
wherein the control station comprises: 
at least one display element for the visual representation of the received sensor data; 
at least one input device for inputting control commands; and 
the control commands are transmitted via the communication link to one or more crane actuators and/or the crane control for performing crane movements.”

Claim 16:
“16. A central control station for the central control of one or more cranes, including:
stereo image sensors for observing a picked-up load, crane surroundings and an entire crane structure;
at least one display element …”

    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the stereo cameras" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,906,784. Although the claims at issue are not identical, they are not patentably distinct from each other because 
the instant application claims are broader than the U.S. Patent No. 10,906,784 claims; that is, present claims 1, 15, 16 are anticipated by claims 1, 14,15 respectively of the U.S. Patent No. 10,906,784.

Present claims
U.S. Patent No. 10,906,784 claims
1. A system for central control of one or more cranes, including: 
at least one crane and at least one central control station, 
wherein the crane includes one or more image sensors for observing a picked-up load, at least part of the crane surroundings and at least part of the crane structure, 
the crane is connected to the control station via at least one bidirectional communication link for the transmission of the image sensor data, 
wherein the control station comprises 
at least one display element for the visual representation of the received sensor data as well as provides 
at least one input device for inputting control commands, and 

the control commands are transmitted via the communication link to one or more crane actuators and/or the crane control for performing crane movements. 






15. A crane including, 
at least one central control station, 
image sensors for observing a picked-up load, at least part of the crane surroundings and at least part of the crane structure, 
at least one bidirectional communication link connecting the crane to the control station via for the transmission of the image sensor data, 
at least one display element of the control station for the visual representation of the received sensor data, 
at least one input device for inputting control commands, and 
the control commands are transmitted via the communication link to one or more crane actuators and the crane control for performing crane movements. 




16. A central control station for the central control of one or more cranes 
stereo image sensors for observing a picked-up load, crane surroundings and an entire crane structure, 
at least one display element of the control station displaying received sensor data and receiving input control commands, and 
at least one bidirectional communication link connecting the crane to the control station transmitting the image sensor data and control commands, the control commands transmitted to one or more crane actuators and the crane control for performing crane movements.
1. A system for central control of one or more cranes including, 
at least one crane and at least one central control station, 
wherein the crane includes one or more image sensors for observing a picked-up load, at least part of the crane surroundings and at least part of the crane structure, 
the crane is connected to the control station via at least one bidirectional communication link for the transmission of the image sensor data, 
wherein the control station comprises: 
at least one display element for the visual representation of the received sensor data, 
at least one input device for inputting control commands, 
an interface for receiving task-specific data from a central task manager, and 
a task module checks a required crane motion sequence for a received task to determine feasibility of the task, and 
the control commands are transmitted via the communication link to one or more crane actuators and/or the crane control for performing crane movements.
14. A crane including, 
at least one central control station, 
an interface for receiving task-specific data from a central task manager, 
a task module checks a required crane motion sequence for a received task to determine feasibility of the task, 
image sensors for observing a picked-up load, at least part of the crane surroundings and at least part of the crane structure, 
at least one bidirectional communication link connecting the crane to the control station via for the transmission of the image sensor data, 
at least one display element of the control station for the visual representation of the received sensor data, 
at least one input device for inputting control commands, and 
the control commands are transmitted via the communication link to one or more crane actuators and the crane control for performing crane movements.
15. A central control station for the central control of one or more crane, comprising: 
stereo image sensors for observing a picked-up load, crane surroundings and an entire crane structure, 
at least one display element of the control station displaying received sensor data and receiving input control commands, and 
at least one bidirectional communication link connecting the crane to the control station transmitting the image sensor data and control commands, the control commands transmitted to one or more crane actuators and the crane control for performing crane movements, 
an interface for receiving task-specific data from a central task manager, and 
a task module checks a required crane motion sequence for a received task to determine feasibility of the task.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002274779 [see English translation; Hayakawa hereinafter].
Regarding claim 1:
Hayakawa discloses a system for central control of one or more cranes (abstract; para 1), including: 
at least one crane and at least one central control station (figure 1 [cranes 5a-c, 20a-c, and central control room 30]; see para 8; fig 2,3), 
wherein the crane includes one or more image sensors for observing a picked-up load, at least part of the crane surroundings and at least part of the crane structure (fig 2,7 [cameras Va, Vb]; para 5,10,16 [video cameras, and buckets loaded]), 
the crane is connected to the control station via at least one bidirectional communication link for the transmission of the image sensor data (para 11, partially reproduced herein with emphasis {..remote control device 31, the push buttons p1 to p4, and various touch buttons of the touch panel type display operation panels 32 and 33 to generate the command signal. Is wirelessly transmitted to a wireless transmission/ reception device mounted on each crane…}), 
wherein the control station comprises at least one display element for the visual representation of the received sensor data as well as provides at least one input device for inputting control commands (figure 4 [displays 34,35,40, and operation level 38,39, touch panels 32,33]; see para 8,12,13, 15), and 
the control commands are transmitted via the communication link to one or more crane actuators and/or the crane control for performing crane movements (fig 1,7,8; para 5, 14,18 [command for crane movements]; and throughout the disclosure).
 Regarding claim 15,16:
Hayakawa discloses all of the subject matter as described above for claim 1, and further discloses a crane (fig 1,2 [5,20]) and central control station including a display element for receiving input control commands (fig 4 [touch panels 32,33]; para 8), thus the subject matter of claims 15,16 is rejected under the similar rationale as above.
Regarding claim 4:
Hayakawa discloses all of the subject matter as described above and signals of one or more of pressure sensors and position sensors for the detection of the position of crane components or crane actuators, are receivable via the control station, and the control station monitors and evaluates the sensor data of the crane movements (para 18 [detecting means]; and throughout).
Regarding claim 8:
Hayakawa discloses all of the subject matter as described above and at least one further display element is provided to display machine data or sensor data and/or operating instructions and/or circuit plans and/or technical and/or service information (fig 4; para 4,9).
Regarding claim 17:
Hayakawa discloses all of the subject matter as described above and the central control station comprises an interface for the monitoring of the construction site (fig 4; para 9; and througout).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa  (JP 2002274779) in view of KR 20120117065 (Lee hereinafter, see translation).
Regarding claim 2:
Hayakawa discloses all of the subject matter as described above, except for specifically teaching that the one or more image sensors are stereo cameras and the display element is at least a 3D-capable. 
However, Lee in the same field of endeavor discloses a system and method for crane navigation where one or more image sensors are stereo cameras and the display element is at least a 3D-capable (para 45,75,78,145; figures).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Lee in order to display various types of images of the crane for safe operation [1,4] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 12:
Hayakawa discloses all of the subject matter as described above except the crane includes at least one GPS or DGPS receiver, and a geographical crane position is communicated to the control station.
However, Lee in the same field of endeavor discloses a system and method for crane navigation where the crane includes at least one GPS or DGPS receiver, and a geographical crane position is communicated to the control station (para 70,72).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Lee in order to display images and location, axis data of the crane for safe operation [1,4] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 13:
Hayakawa discloses all of the subject matter as described above except the crane load hook is equipped with at least one GPS or DGPS receiver, and a geographical hook position is communicated to the control station, wherein the crane control unit of the control station generates necessary crane commands based on the transmitted position of the load hook and transmits it to the crane, in order to compensate potential load oscillations. 
However, Lee in the same field of endeavor discloses a system and method for crane navigation where crane load hook is equipped with at least one GPS or DGPS receiver, and a geographical hook position is communicated to the control station, wherein the crane control unit of the control station generates necessary crane commands based on the transmitted position of the load hook and transmits it to the crane, in order to compensate potential load oscillations (fig 1; para 70,72).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Lee in order to display images and location, axis data of the crane for safe operation [1,4] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 14:
Hayakawa discloses all of the subject matter as described above except the control station evaluates the received position data of the crane and/or the load hook and recognizes potential collisions of the crane with interfering edges in consideration of the received data of the image sensors, wherein, if a collision is imminent a control signal is transmittable from the crane control unit of the control station to the crane to decelerate the crane movements and/or for an emergency stop of the crane operation.
However, Lee in the same field of endeavor discloses a system and method for crane navigation where control station evaluates the received position data of the crane and/or the load hook and recognizes potential collisions of the crane with interfering edges in consideration of the received data of the image sensors, wherein, if a collision is imminent a control signal is transmittable from the crane control unit of the control station to the crane to decelerate the crane movements and/or for an emergency stop of the crane operation (figs; para 74,100,122,124).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Lee in order to display images and location, axis data of the crane for safe operation [1,4] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa  (JP 2002274779) in view of EP 1748335 (Kobayashi hereinafter).
Regarding claim 3:
Hayakawa discloses all of the subject matter as described above and wherein this sensor data is forwarded to the central control station and the control station comprises one or multiple audio speakers for the replay of received audio signals, and crane sensors (para 8, 11 [speaker 37]; figure 4; para 9,15); except for specifically teaching that the crane comprises one or multiple audio sensors for the detection of noise of the crane and/or of the surroundings and/or environmental sensors for the detection of environmental influences.
However, Kobayashi in the same field of endeavor discloses a system and method for crane operating where the crane comprises one or multiple audio sensors for the detection of noise of the crane and/or of the surroundings and/or environmental sensors for the detection of environmental influences (figures; para 46 {crane 10 enables transmission and reception of video and audio data to and from the remote-operating apparatus 40}).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kobayashi in order to provide audio sensor data of crane for the remote operation of the crane [1,7] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 5:
Hayakawa discloses all of the subject matter as described above except that
the image sensors or the stereo cameras are actuated by control commands input at the control station, the image sensors or stereo cameras are mounted on the crane in an adjustable or pivotable manner, wherein the adjustment or pivoting movement is performed by a control command. 
However, Kobayashi in the same field of endeavor discloses a system and method for crane operating where  the image sensors or the stereo cameras are actuated by control commands input at the control station, the image sensors or stereo cameras are mounted on the crane in an adjustable or pivotable manner, wherein the adjustment or pivoting movement is performed by a control command (para 36 [camera with swivel mechanism]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kobayashi in order to provide audio sensor data of crane for the remote operation of the crane [1,7] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 6:
Hayakawa and Kobayashi discloses all of the subject matter as described above and wherein a continuous pivoting movement and/or a zooming of the image sensors/stereo cameras is effected by actuating at least one pedal of the control station (Hayakawa, figures) and/or a switching between available image sensors/stereo cameras of the crane by actuating at least one contact of the control station (Kobayashi para 36); except that the control commands for actuating the image sensors/stereo cameras are input via one or multiple foot pedals and/or foot contacts of the control station. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the control of the cranes form remote station would obviously be performed by a pedal as an alternate variation of lever for centralized operation to save the labor of a crane operator.

Allowable Subject Matter
Claims 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delplace (US 2016/0035120) discloses a three dimensional animation of a past event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631